Name: Commission Regulation (EC) No 223/2004 of 9 February 2004 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the Register of certificates of specific character provided for in Council Regulation (EEC) 2082/92 on certificates of specific character for agricultural products and foodstuffs (HushÃ ¥llsost)
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  Europe;  marketing;  agricultural activity
 Date Published: nan

 Avis juridique important|32004R0223Commission Regulation (EC) No 223/2004 of 9 February 2004 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the Register of certificates of specific character provided for in Council Regulation (EEC) 2082/92 on certificates of specific character for agricultural products and foodstuffs (HushÃ ¥llsost) Official Journal L 037 , 10/02/2004 P. 0003 - 0004Commission Regulation (EC) No 223/2004of 9 February 2004supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the Register of certificates of specific character provided for in Council Regulation (EEC) 2082/92 on certificates of specific character for agricultural products and foodstuffs (HushÃ ¥llsost)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs(1), and in particular Article 9(1) thereof,Whereas:(1) In accordance with Article 7 of Regulation (EEC) No 2082/92, Sweden has forwarded an application to the Commission for the name "HushÃ ¥llsost" to be entered in the Register of certificates of specific character.(2) The description "traditional speciality guaranteed" can only be used with names entered in that Register.(3) No objection under Article 8 of that Regulation was sent to the Commission following the publication in the Official Journal of the European Union(2) of the name set out in the Annex hereto.(4) As a consequence, the name set out in the Annex should be entered in the Register of certificates of specific character and thereby protected as a traditional speciality guaranteed within the Community under Article 13(1) of Regulation (EEC) No 2082/92.(5) The Annex hereto supplements the Annex to Commission Regulation (EC) No 2301/97(3),HAS ADOPTED THIS REGULATION:Article 1The name in the Annex hereto is hereby added to the Annex to Regulation (EC) No 2301/97 and entered in the Register of certificates of specific character in accordance with Article 9(1) of Regulation (EEC) No 2082/92.Protection under Article 13(2) of that Regulation shall not apply.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 9. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ C 110, 8.5.2003, p. 18 (HushÃ ¥llsost).(3) OJ L 319, 21.11.1997, p. 8. Regulation as last amended by Regulation (EC) No 317/2003 (OJ L 46, 20.2.2003, p. 19).ANNEXSWEDENCheese- HushÃ ¥llsost